PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/939,238
Filing Date: 28 Mar 2018
Appellant(s): Turney et al.



__________________
James M. Campbell (Reg. No. 69,087)
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 09 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 6, 9, 11-13, 16 and 19 stand rejected under 35 U.S.C. §103, as being unpatentable over Torzhkov et al. (US 2011/0066258), alone or, in the alternative, further in view of Hanley et al. (US 2016/0370814).
 As per claim 1, Torzhkov et al. teach the instantly claimed energy plant (abstract) comprising: a plurality of subplants configured to serve energy loads of a campus (abstract; Fig. 1), the plurality of subplants comprising: a cogeneration subplant configured to generate steam and electricity (Fig. 1, 104; para[0034]); and a chiller subplant electrically coupled to the cogeneration subplant and configured to consume the electricity generated by the cogeneration subplant (Fig. 1, 105-108; para[0034, 0036]); … requests to selectively activate or deactivate devices of equipment of the plurality of subplants (para[0193, 0197, 0202, 0213], external operational inputs, including activation/deactivation of devices); a high level optimizer configured to determine recommended subplant loads for each of the plurality of subplants (abstract; para[0050, 0053, 0198-0199]), in accordance with the … requests to selectively activate or deactivate devices of equipment of the plurality of subplants (para[0193, 0197, 0202, 0213]), the recommended subplant loads comprising a rate of steam production and a rate of electricity production of the cogeneration subplant (para[0034, 0036, 0047, 0052, 0063-0072, 0185-0192]) and a rate of electricity consumption of the chiller subplant (para[0050]); a low level optimizer configured to determine recommended equipment setpoints for equipment of the plurality of subplants based on the recommended subplant loads (abstract; para[0052, 0198-0199]); and a controller configured to operate the equipment of the plurality of subplants based on the recommended equipment setpoints (abstract; para[0213]).  Similarly applies to claim 11.
However, Torzhkov et al. do not provide for the instantly claimed user interface configured to receive user requests.  In this regard, Examiner takes Official Notice that it is extremely well-known in the art for input and display devices, such as those taught by Torzhkov et al. (Fig. 8; para[0216]), especially in the well-known form of a user interface, to provide users the specific functionality of entering “external inputs” into a computer-controlled system (such being the designed function and purpose of user interfaces).  Hence, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize any well-known user interface for the purpose of entering the external operational inputs of Torzhkov et al., including the disclosed activation/deactivation of devices in Torzhkov et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Similarly applies to claim 11.
Alternatively, Hanley et al. teach a power distribution environment, wherein operational settings are provided by a user through a user interface (abstract; Fig. 9, interfaces 912, 914; para [0079, 0103]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a user interface in the system of Torzhkov et al., for the purpose of entering the external operational Hanley et al. teach a resultant increased user-responsiveness of the power distribution system.  Similarly applies to claim 11.
As per claim 2, Torzhkov et al. further teach that the instantly claimed chiller subplant is fluidly coupled to the cogeneration subplant and configured to chill the steam generated by the cogeneration subplant (Fig. 1, 105-108; para [0034, 0036]); and the recommended subplant loads comprise a rate of steam consumption and a rate of chilled steam production of the chiller subplant (para [0034, 0036, 0047, 0052, 0063-0072, 0185-0192]).  Similarly applies to claim 12.
As per claim 3, although Torzhkov et al. teach Applicant’s invention substantially as instantly claimed, Torzhkov et al. do not provide for the instantly claimed user interface configured to receive manual subplant loads specified by a user; wherein the low level optimizer is further configured to determine the recommended equipment setpoints for the equipment of the plurality of subplants based on the manual subplant loads in response to receiving the manual subplant loads.  However, Hanley et al. disclose that it was known in a power distribution environment for optimized/recommended settings to be overridden by a user’s manual settings (abstract; para [0079, 0103]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to provide for such receipt of manual settings in the system of Torzhkov et al., since Hanley et al. show a resultant increased responsiveness to users.  Similarly applies to claim 13.
As per claim 6, although Torzhkov et al. teach Applicant’s invention substantially as instantly claimed, Torzhkov et al. do not provide that the instantly claimed low level optimizer is configured to operate in: an automatic operating mode in which the low level optimizer determines a first set of recommended equipment setpoints to achieve the recommended subplant loads; and a manual operating mode in which the low level optimizer determines a second set of recommended equipment setpoints to achieve the manual subplant loads.  However, Examiner takes Official Notice that limiting the ability to use a manual setting is a generally well-known concept in the computer-control arts, for the well-known purpose of preventing danger/damage resulting from any such manual settings.  See, for example, Browning et al. (US 2017/0185133; para[0057-0059]), Bruckner et al. (US 2017/0171215; whole document), Muttur et al. (US 2016/0210180; para[0027]), Lyle (US 2012/0286051; para[0034]), Herschaft (US 2006/0137018; para[0045], claims 15 and 28), Masuyama et al. (US 2003/0105984; para [0043]), Watts (US 9,623,562; col. 18, lines 50-60), Weisman, II et al. (US 6,220,223; col. 17, lines 13-57).  Similarly applies to claim 16.
As per claim 9, Torzhkov et al. further teach the instantly claimed subplant monitor configured to monitor the energy plant and identify actual subplant loads for each of the plurality of subplants (Fig. 7, real-time control; para [0213]).
Claims 4, 10, 14 and 20 stand rejected under 35 U.S.C. §103, as being unpatentable over Torzhkov et al. (US 2011/0066258), alone or, in the alternative, in view of Hanley et al. (US 2016/0370814), as applied to claims 3, 9, 13 and 19 above, respectively, further in view of Raman et al. (US 2012/0296480).
As per claim 4, although the combination of Torzhkov et al. and Hanley et al. teaches Applicant’s invention substantially as instantly claimed, neither Torzhkov et al. nor Hanley et al. provide for the instantly claimed dispatch graphical user interface (GUI) generator configured to generate a dispatch GUI and present the dispatch GUI via the user interface, the dispatch GUI comprising the recommended subplant loads and the manual subplant loads.  However, Raman et al. disclose that it was known in the power distribution arts to display power dispatching/consumption schedules on a graphical user interface, such display including predictions, optimization results and actual usage (Fig. 3B; para[0014]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a display as taught by Raman et al. in the combined system of Torzhkov et al. and Hanley et al., since such display improves user friendliness of a computerized system.  Similarly applies to claim 14.
As per claim 10, although the combination of Torzhkov et al. and Hanley et al. teaches Applicant’s invention substantially as instantly claimed, neither Torzhkov et al. nor Hanley et al. provide for the instantly claimed dispatch graphical user interface (GUI) generator configured to generate a dispatch GUI comprising the recommended subplant loads and the actual subplant loads.  However, Raman et al. disclose that it was known in the power distribution arts to display power dispatching/consumption schedules on a graphical user interface, such display including predictions, optimization results and actual usage (Fig. 3B; para[0014]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a display in the combined system of Torzhkov et al. and Hanley et al., since such display improves user friendliness of a computerized system.  Similarly applies to claim 20.
Claims 5 and 15 stand rejected under 35 U.S.C. §103, as being unpatentable over Torzhkov et al. (US 2011/0066258), alone or, in the alternative, in view of Hanley et al. (US 2016/0370814), further in view of Raman et al. (US 2012/0296480), as applied to claims 4 and 14 above, further in view of Kim et al. (US 2016/0102881) and Mancisidor et al. (US 2007/0208682).
As per claim 5, although the combination of Torzhkov et al., Hanley et al. and Raman et al. teaches Applicant’s invention substantially as instantly claimed, neither Torzhkov et al., Hanley et al. nor Raman et al. provide that the instantly claimed dispatch GUI comprises an operating mode selector configured to display a plurality of operating modes and to receive a user selection of one of the operating modes; the plurality of operating modes comprising an automatic operating mode, an advisory operating mode, and a manual operating mode.  In this regard, Kim et al. teach that it was known in the art to provide for automatic/manual operating mode selection (para[0047]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such mode selection in the combined system of Torzhkov et al., Hanley et al. and Raman et al., since Kim et al. teach a resultant increased user-responsiveness of the system.  However, Kim et al. provide no mention of an advisory mode, as instantly claimed.  In this regard, Mancisidor et al. teach that it was known in the art to utilize such a mode of operation (para[0087], guidance).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an additional mode in the combined system of Torzhkov et al., Hanley et al., Raman et al. and Kim et al., since Mancisidor et al. teach a resultant ability to assist a user.  Similarly applies to claim 15.
Claims 7, 8, 17 and 18 stand rejected under 35 U.S.C. §103, as being unpatentable over Torzhkov et al. (US 2011/0066258), alone or, in the alternative, in view of Hanley et al. (US 2016/0370814), as applied to claims 3 and 13 above, further in view of Ozaki (US 2012/0310560).
As per claim 7, although the combination of Torzhkov et al. and Hanley et al. teaches Applicant’s invention substantially as instantly claimed, neither Torzhkov et al. nor Hanley et al. provide that the instantly claimed high level optimizer is configured to determine an amount of overproduction or underproduction resulting from the manual subplant loads by comparing the manual subplant loads to a campus energy load. In this regard, Ozaki teaches that it was known in the art to determine amounts of overproduction/ underproduction (para[0062, 0114, 0135], surplus to sell, amount to buy).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the combined system of Torzhkov et al. and Hanley et al., since Ozaki teach a resultant efficiency of power distribution scheduling.  Similarly applies to claim 17.
As per claim 8, Ozaki further teach that the instantly claimed plurality of subplants comprise an energy storage subplant (para[0064]); and the user interface comprises an indication of an amount of time until the energy storage subplant is (1) fully depleted based on the amount of underproduction or (2) filled to capacity based on the amount of overproduction (para[0070-0080]).  Similarly applies to claim 18.
Claims 1-20 stand provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of co-pending Application Serial No. 15/387,512 in view of Torzhkov et al. (US 2011/0066258).
As per instant claims 1, 2, 11 and 12, claims 1, 8 and 18 of the co-pending application fully cover the instantly claimed energy plant comprising: a plurality of subplants configured to serve energy loads of a campus, the plurality of subplants comprising: … a user interface to receive user requests …; a high level optimizer configured to determine recommended subplant loads for each of the plurality of subplants …; a low level optimizer configured to determine recommended equipment setpoints for equipment of the plurality of subplants based on the recommended subplant loads; and a controller configured to operate the equipment of the plurality of subplants based on the recommended equipment setpoints.
selectively activate or deactivate devices of equipment of the plurality of subplants and that the high level optimizer determines recommendations in accordance with the user requests to selectively activate or deactivate the devices of equipment of the plurality of subplants, the co-pending claims provide for receiving one or more values of manual subplant loads provided by a user, the manual subplant loads overriding the recommended subplant loads output by the optimization process, wherein such load values necessarily encompass device operation at various levels inclusively ranging between on and off states.
However, the co-pending claims do not provide for types of subplants and data.  In this regard, Torzhkov et al. teach an energy plant control environment including the instantly claimed cogeneration subplant configured to generate steam and electricity (Fig. 1, 104; para[0034]); and a chiller subplant electrically coupled to the cogeneration subplant and configured to consume the electricity generated by the cogeneration subplant (Fig. 1, 105-108; para[0034, 0036]); the recommended subplant loads comprising a rate of steam production and a rate of electricity production of the cogeneration subplant (para[0034, 0036, 0047, 0052, 0063-0072, 0185-0192]) and a rate of electricity consumption of the chiller subplant (para[0050]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such subplants and data in the claimed system of the co-pending application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per instant claims 3, 4, 13 and 14, claims 1, 8 and 18 of the co-pending application fully cover the instantly claimed limitations.  As per instant claims 5 and 15, claim 15 of the co-pending application fully covers the instantly claimed limitations.  As per instant claims 6 and 16, claims 2 and 13 of the co-pending application fully cover the instantly claimed limitations.  As per instant claims 7, 8, 17 and 18, claims 3, 4 and 16 of the co-pending application fully cover the instantly claimed limitations.  As per instant claims 9, 10, 19 and 20, claim 8 of the co-pending application fully covers the instantly claimed limitations.
This is a provisional non-statutory double patenting rejection, because the patentably indistinct claims have not in fact been patented.
(2) Response to Argument
Appellant argues that Torzhkov does not teach the instantly claimed requests to selectively activate or deactivate devices of equipment of the plurality of subplants, by asserting that “The "external operational inputs" and "input parameters" in Torzhkov are distinct from Torzhkov’s "operational settings," as evidenced by the different descriptions of these terms in the cited paragraphs.  Neither of the "external operational inputs" nor the "input parameters" are described in Torzhkov as indicating "requests to selectively activate or deactivate devices of equipment of the plurality of subplants."  Therefore, Torzhkov does not teach, suggest, 
The above argument goes to great lengths (spanning pages 7-8 of the Appeal Brief) to distinguish the user inputs of Torzhkov (“external operational inputs/input parameters”) from the outputs provided by the computer program (“operational settings”) of Torzhkov, such outputs indicating activation/deactivation of equipment.  This distinction is accurate.  However, such outputs of the computer program (“operational settings”) of Torzhkov are still requests to selectively activate or deactivate devices of equipment of the plurality of subplants, as instantly claimed, and as admitted by Appellant in the argument itself (“Torzhkov explicitly discloses that the activation/deactivation decisions are outputs of the computer program,” (top of page 8 of the Appeal Brief).  Hence, Torzhkov does teach the instantly claimed requests to selectively activate or deactivate devices of equipment of the plurality of subplants.
Appellant goes on to assert, however, that such activation/deactivation requests are “not user requests received by the system via a user interface” (top of page 8 of the Appeal Brief, emphasis added by Examiner).  This argument is only partially persuasive.  In this regard, Examiner cited portions of Torzhkov which clearly teach that receiving user inputs for operational control was known and explicitly provided for within Torzhkov (para[0193, 0197, 0202, 0213], external operational inputs, including activation/deactivation of devices).  In the final Office action, dated 16 September 2020, Examiner asserted that “Torzhkov et al. do teach that "external operational inputs may also be considered" (para[0193]), "Operational inputs may be specified" (para[0197]), and "making use of new input parameters" (para[0213]), while also teaching that "operational settings may include when to activate a device, when to deactivate a device" (para[0202]).”  In the advisory action, dated 07 December 2020, Examiner further clarified this by asserting that “Torzhkov et al. teaches that "conventionally, energy systems may be activated and deactivated as needed" (para[0006]; without asserting by whom/what), "the two-tiered model is optimized to provide either a schedule for the plurality of energy devices or real-time control..., controlling activation times, deactivation times" (para[0008, 0013]; as noted by Applicant, such being an output of the model, not input to the model, without limiting such to being only an output of the model), "Input variables... may factor into optimal scheduling... and other factors... which may be expressed" (para[0044]; inputs to the model, without specifying types of inputs), "for each zone or temperature setpoint..., there exists an air handling unit" (para[0168]; wherein temperature/thermostat setpoints are extremely well-known to be input by users of climate control systems), "at the master-model level, external operational inputs may also be considered" (para[0193]; while examples of these inputs are listed, they are not an exhaustive list nor definition), "real-world parameters and performance functions may be used to represent the function of each constituent energy device... Operational inputs may be specified" (para[0196-0197]; while examples are listed they are again not an exhaustive list nor definition). These teachings, while specifically providing for the model 
So, this first aspect argued by Appellant, that “activation/deactivation requests are not user requests received by the system,” is not persuasive.  As clearly provided for by Torzhkov, collectively through at least the above citations, the system does operate in response to parameters provided by a user that necessarily result in requests for activation/deactivation of equipment (at least, specifically with respect to HVAC equipment temperature settings).  The instant claims do not distinguish from such operation.  Appellant’s further argument, that such external inputs provided for by Torzhkov do “not teach or suggest receiving the particular type of external inputs required by claim 1 … Assuming, for the sake of argument, that Torzhkov were modified to include a user interface capable of receiving external inputs from a user as suggested by the Examiner, Appellant submits that the "external inputs" from a user would be either the "external operational inputs" in Torzhkov (e.g., para. [0193]), or the "input parameters" in Torzhkov (e.g., para. [0213]), because Torzhkov already describes these as "inputs." However, neither of these inputs are requests to selectively activate or deactivate devices of equipment of the plurality of subplants” (page 9 of the instant response), misses the point that Torzhkov does provide for user input of parameters which request activation/deactivation of equipment, such as for example in response to the temperature settings for HVAC equipment (i.e.; as an ubiquitous example, a user selecting a specific temperature threshold setting for a heater results in the heater being triggered to turn on, for example when the sensed temperature falls below 68°F, and is thus necessarily a request to activate the heater albeit under a specified condition).  Appellant’s apparent reliance on the premise that the instantly claimed requests to selectively activate or deactivate devices of equipment only pertains to/has equivalence with the output of the control program of Torzhkov (1) is not supported by the instant claim language, and (2) does not take into account these well-known aspects of user inputs referred to by Torzhkov.  Hence, Appellant’s summary interpretation that “the "external operational inputs" in Torzhkov do not include requests to selectively activate or deactivate device” (spanning pages 9-10 of the Appel Brief, emphasis added by Appellant) is erroneous and not supported by the actual teachings of Torzhkov, as evidenced above.
The second aspect of Appellant’s argument (and the instant claims) which Examiner agrees is not disclosed by Torzhkov is the specific limitation of having a user interface to facilitate such user inputs.  In this regard, Examiner took Official Notice that employment of user interfaces was extremely well-known in the computer control arts, for the express purpose of providing users with the specific functionality of entering “external inputs” in a computer-controlled environment (such being the designed function, intent and purpose 
Appellant further argues that “Because "user requests to selectively activate or deactivate the devices of equipment of the plurality of subplants" are nonobvious in view of the cited art as discussed above, it follows that "a high level optimizer configured to determine recommended subplant loads for each of the plurality of subplants in accordance with the user requests to selectively activate or deactivate the devices of equipment of the plurality of subplants" (emphasis added) is also nonobvious in view of the cited art” (page 10 of Appeal Brief).  In view of the above remarks, this argument is not persuasive.  Appellant then further remarks that “Torzhkov discloses that decisions to activate or deactivate devices are output from Torzhkov’s computer program. The decisions to activate or deactivate specific devices in Torzhkov are not used as the basis for making other decisions, but rather are the final output of the computer program. Therefore, even if the system in Torzhkov were modified to accept user requests to activate or deactivate devices via a user interface, such user requests would correspond directly to the outputs of Torzhkov’s computer program and would have no impact on the other decisions made by the computer program” (page 11 of the Appeal Brief).  This argument is not persuasive, since as presented above, the system of Torzhkov is not being modified to accept user requests to activate/deactivate equipment, as the system of Torzhkov already utilizes user inputs which request activation/deactivation of equipment (such as the temperature settings for HVAC equipment example addressed above).  Hence, the computer program in Torzhkov is described as making determinations “in accordance with” user requests to activate or deactivate devices, contrary to Appellant’s remarks (middle of page 11 of the Appeal Brief).  Also, as noted above, Appellant’s apparent reliance on the premise that the instantly claimed requests to selectively activate or deactivate devices of equipment only pertains to/has equivalence with the output of the control program of Torzhkov (1) is not supported by the instant claim language, and (2) does not take into account these well-known aspects of user inputs referred to by Torzhkov.
Regarding the various obviousness rejections of the dependent claims, Appellant provides no additional arguments concerning these rejections, relying instead upon the arguments already addressed above, which have been found not to be persuasive.
Appellant’s argument regarding the provisional rejection of the claims on the ground of non-statutory double patenting (spanning pages 12-13 of the Appeal Brief) is deemed not to be persuasive.  As addressed in the advisory action, dated 07 December 2020, and as noted above, as per the instant limitation that the high level optimizer determines recommendations in accordance with the user requests to selectively activate or deactivate the devices of equipment of the plurality of subplants, the co-pending claims provide for receiving one or more values of manual subplant loads provided by a user, the manual subplant loads overriding the recommended subplant loads output by the optimization process, wherein such load values necessarily encompass device operation at various levels inclusively ranging between on and off states.

Respectfully submitted,
/M.N. Von Buhr/
Primary Examiner, Art Unit 2117
Conferees:

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.